Per Curiam.
— This is an action of ejectment. Judgment went against the plaintiff and he appealed. An appeal bond was filed in due time after the notice of appeal was given, to. the sufficiency of the sureties upon which the defendant excepted, giving notice of a time and place at which the sureties were required to appear before the judge of the superior court and justify as to their sufficiency. The bondsmen failed to appear at the required time, whereupon the defendants moved to- strike the bond from the records. This motion the court refused to grant, but made an order, the effect of which was to grant leave to. the plaintiff to file a new bond. ISTo new bond was filed, and the defendants move in this court to dismiss the appeal. The motion must be granted. By the failure of the sureties to appear and justify, the bond became void, under the • statute, and the attempted appeal, ineffectual. Bal. Code, §§ 6505, 6510.